Citation Nr: 1236350	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder.

2.  Entitlement to service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2012, the Veteran and his spouse testified before the undersigned via videoconference technology.  A transcript of the hearing is associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

While the Veteran's claim was previously noted as a claim of entitlement to service connection for a left ankle disorder, a review of the record shows that the Veteran's claim, instead, encompasses a more general disability that is attributable to his left lower extremity.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the claims have been characterized as set forth above.  Since the claim to reopen is being granted herein and VA will then be considering any manifested disability of the left lower extremity, there is no harm in any error with regard to whether the Veteran has been given a new diagnosis since the last final decision.

The issue of entitlement to service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of entitlement to service connection for a left ankle condition.  The Veteran did not appeal this decision.

2.  Evidence received since the June 2008 decision includes an opinion from a private physician linking the Veteran's lower extremity swelling to his service, the lack of which was one of the bases for the prior denial of the claim.


CONCLUSIONS OF LAW

1.  The June 2008 decision that denied the claim for service connection for a left ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the June 2008 decision is new and material and the claim for service connection for a left lower extremity disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the grant of the claim to reopen, the only determination made herein, the Board finds that any discussion of the duties to notify or assist is not necessary.

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

In June 2008, the RO denied the Veteran's application to reopen his claim for service connection for a left ankle condition.  The Veteran was notified of the June 2008 denial and his procedural and appellate rights in a June 2008 letter.

As the Veteran did not appeal the June 2008 decision, it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The RO's June 2008 denial was based on the lack of new and material evidence to reopen the claim, which had been originally denied in December 1989 and again found to have no new and material evidence to reopen in January 1998.  In the December 1989 decision, the RO indicated that there was no evidence of a chronic disability associated with the left ankle condition noted in service.  In the January 1998 rating decision, the RO found that new and material evidence to reopen a claim for a low back condition and associated leg pain was not provided, since there was no evidence relating the back condition and associated leg pain with active service.  In the June 2008 rating decision, the RO declined to reopen the Veteran's claim, because no evidence was added to the file that showed there was any treatment for the left ankle due to his back disorder.

The evidence of record associated with the claims file prior to the June 2008 RO decision includes the Veteran's service treatment records, which show that the Veteran manifested a soft tissue tumor, alternatively diagnosed as an abscess hematoma of the left ankle in October 1959.  The Veteran was given a profile in January 1960 for a mass on his left ankle, the cause of which was undetermined.  A January 1960 service treatment record shows that the Veteran had soft tissue swelling over the medial surface of the left tibia since September 1959, which was related to irritation from his combat boot.  The diagnosis was fibroma.  On examination for separation in July 1960, the Veteran's lower extremities were normal.  The only post-service medical records potentially pertinent to the Veteran's claim are a January 1986 private record showing absent ankle reflexes and an October 1986 private record showing a complaint of a cramp in the left upper thigh.

Since the June 2008 denial, there are a number of post-service medical records showing diagnoses of cellulitis of the lower extremities, venous stasis disease, weakness and swelling of the lower extremities, venous valvular incompetency, and varicose veins.  There is also a December 2011 private treatment record, in which a physician opines that the Veteran's left leg swelling is related to his treatment for a boil with cellulitis during service.

Given that there were multiple bases for the most recent prior final denial, including lack of a current disability, and the evidence received since that prior denial includes evidence of a current disability along with evidence suggesting a relationship between a current manifestation and service, reopening of the claim for service connection for a left lower extremity disorder is warranted.  See Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010) (where prior denial was based on lack of evidence of current disability as well as lack of nexus evidence, new evidence indicating current disability, to be considered with evidence already in claims file showing in-service disorder, warrants reopening).


ORDER

The application to reopen a claim for service connection for a disorder of the left lower extremity, to include as secondary to a lumbar spine disorder, is granted.


REMAND

The Board finds that the claim remaining at issue must be remanded for further development.

During his September 2012 Board hearing, the Veteran testified that he continued to have a problem with his leg prior to his knee replacement, which was in approximately 2000.  He reported that he sought treatment prior to this time at the VA in Greenville, South Carolina.  No records from this facility are associated with the claims file, and there is no evidence that the RO requested them.  On remand, these must be requested and, if available, associated with the claims file.

Furthermore, the Veteran is claiming, as one theory of entitlement, that a left lower extremity disorder is secondary to a lumbar spine disorder.  As the claim of entitlement to service connection for a lumbar spine disorder, on the basis of receipt of new and material evidence, is being referred above, the adjudication of the claim currently on appeal before the Board cannot be completed until that claim is decided.

If any newly obtained evidence or the adjudication of the claim regarding the lumbar spine warrants it, an opinion should be obtained with regard to the Veteran's left lower extremity claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to specifically include all records from the VA Community Based Outpatient Clinic in Greenville, South Carolina.

2.  Conduct any additional development deemed necessary based upon the receipt of any additional records and/or the outcome of the claim referred above regarding the Veteran's lumbar spine, to include obtaining a supplemental opinion as to the etiology of any currently diagnosed left lower extremity disorder.

3.  After adjudicating the Veteran's application to reopen the claim of entitlement to service connection for a lumbar spine disorder, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


